ORDER COMMEMORATING SERVICE
{1 NOW, on this ist day of November 2004, the Oklahoma Court of Criminal Appeals, sitting en bane to honor the stewardship of Judge Reta M. Strubhar for her many years of service to the citizens of the State of Oklahoma, directs the following comments of her colleagues and citation of appreciation to be spread of record to commemorate her steadfast devotion to the Oklahoma Judicial System.
COMMENTS OF THE COURT
{2 Presiding Judge Charles A. Johnson: Reta, the courtroom was full of justices, judges, friends, and associates in July of 1993, when you were sworn in as the first woman appointed to serve on the Court of Criminal Appeals of the State of Oklahoma. It was a grand day for the State, but I am sure an even better day for you to climax a career of public service. A lady who grew up in Bartlesville, Oklahoma, who attended the University of Central Oklahoma, and who would later be named as an "Outstanding Graduate", you have come from a long career of public service, by teaching and working with students for many years, and then deciding to go to Oklahoma City University School of Law to obtain your law degree. You taught school during the day and went to law school at night, kept a growing family together, and all the time did an outstanding job. How you kept all of the balls in the air is unbelievable. One of my true honors is to have had the privilege of serving with you on this Court for eleven years. All of the Judges, especially myself, will miss the leveling influence you have always brought to the bench during oral arguments, and to our conferences. Your great work ethic in your office, and the way you handled your staff, were all simply outstanding. You have had many firsts in your life-the first woman on this Court, the first to be the Presiding Judge, the first Judge from this Court to be appointed to a Federal Committee to assist the Federal Judiciary. You have been an excellent jurist, one who always used her great wisdom. You have been a great colleague, and I personally thank you for the years that you have assisted me with problems of the Court. Most of all I want to thank you for being a lady.
138 Vice-Presiding Judge Steve Lile: Reta, you have been a very gracious member of the Court. Your presence has brightened the Court in a thousand ways. You will be greatly missed.
1 4 Judge Gary L. Lumpkin: Reta, it does not seem that long ago that I was blessed with the honor of welcoming you to the Court and administering your oath. Your skills and experience as a trial judge were greatly needed as the Court dealt with the pressing challenges of case backlog, a pending federal lawsuit and the 'need to develop innovative approaches to deal with those problems. Your expertise and work ethic contributed directly to our ability to address each of those issues successfully and place the Court in the coveted role of leader in efficiency and responsiveness to the needs of litigants. Your talents were also directly responsible for the successful results of the renovation of our courtroom facilities. We will miss your many contributions, but recognize your well-deserved reward of retirement. We wish you many years of enjoyment with your family, especially your grandchildren, and continuing with those many civic projects you have planned to pursue.
T5 Judge Charles S. Chapel: Congratulations upon a well-earned retirement. Your many accomplishments in your professional life and in your personal life have reflected well on all of us, The Court will miss you and I will miss you. It has been an honor, and a pleasure, to serve with you. Best wishes to you, Richard, and your entire family for a very long and happy retirement.
*590CITATION OF APPRECIATION
16 WHEREAS you have served the citizens of Oklahoma as Associate District Judge, Canadian County, from 1984 to 1998; and
T7 WHEREAS, you had prior to that time taught high school business and English in the Oklahoma City and Mustang public school systems; and
18 WHEREAS, upon your appointment to the Oklahoma Court of Criminal Appeals on July 6, 1993, you became the first woman in history to sit on the Court; and
19 WHEREAS, upon election by the judges of the Oklahoma Court of Criminal Appeals to serve as Presiding Judge of that Court for the 1999-2000 term you also became the first woman to serve in that position; and
110 WHEREAS, your service as a member of the Oklahoma Bar Association, Canadian County Bar Association, National Association of Women Judges, OBA Judges Helping Judges Committee, OBA Law Related Education Committee, William J. Holloway, Ir., American Inns of Court, Juvenile Justice Oversight Committee, and the advisory councils to the Oklahoma Commission on the Status of Women and Working Women's Money University reflect your constant devotion to the law and enhancing the status of women; and
{11 WHEREAS, your twenty years of judicial service reflects great credit on this Court, the Oklahoma Judicial System and the State of Oklahoma.
112 NOW, THEREFORE, the members of the Oklahoma Court of Criminal Appeals, sitting en bane, do herewith extend our appreciation for your many years of devotion, service and contribution to this Court and the citizens of the State of Oklahoma, and commend your tireless efforts on behalf of the Court, which have positively contributed to its efficiency, stature and prestige.
1 13 IT IS SO ORDERED.
1 14 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 1st day of November, 2004.
/s/ Charles A. Johnson CHARLES A. JOHNSON, Presiding Judge
/s/ Steve Lile STEVE LILE, Vice Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Judge
/s/ Charles S. Chapel CHARLES S. CHAPEL, Judge